COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-138-CV





TOM FRANKLIN	APPELLANT



V.



U.S. BANK NATIONAL	APPELLEE

ASSOCIATION

------------



FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Tom Franklin filed a notice of appeal from the trial court’s “Order to Proceed with Notice of Foreclosure Sale and Foreclosure Sale.”  Because we were concerned that we did not have jurisdiction over this appeal, we notified Appellant that his appeal could be dismissed unless he filed a timely response showing grounds for continuing the appeal.  Appellant’s response does not show grounds for continuing the appeal.

Rule of civil procedure 736(8)(A) provides that an order granting or denying a home equity foreclosure application under rule 736 is not appealable.
(footnote: 2)  The order Appellant seeks to appeal grants the home equity foreclosure application filed by Appellee U.S. Bank National Association.  Accordingly, we dismiss this appeal for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED:  July 15, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:Tex. R. Civ. P. 736(8)(A); 
see also McLane v. Wash. Mut. Bank
,  No. 02-07-460-CV, 2008 WL 2780665, at *1 (Tex. App.—Fort Worth July 17, 2008, no pet.) (mem. op.).


3:See
 Tex. R. App. P. 42.3(a), 43.2(f); 
see also McLane
, 2008 WL 2780665, at *1.